NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
ROMALA STONE, INC.,
Plaintiff-Appellant,
V.
THE HOME DEPOT U.S.A., INC.,
Defendcm,t-Appellee.
2010-1044
Appeal from the UI1ited States District C0urt for the
Northern District of Georgia in case no. 04-CV-2307,
Judge Richard W. St0ry.
ON MOTION
Before RADER, Chief Ju,dg'e.
0 R D E R
The parties move jointly and without opposition for
leave for Romala Stone, lnc. and The Home Depot U.S.A.,
lnc. each to file a supplemental brief containing up to 15
pages addressing the decision of the United States Su-
preme Court in Bilski v. Kapp0s, No. 08-964 (June 28,
2010)

ROMALA STONE V. HOME DEPOT 2
Upon consideration thereof
lT lS ORDERED THATZ
(1) The motion is granted The supplemental briefs
are due no later than July 3(}, 2010.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
FOR TH1z: CoURT
_ju|_ 0 9 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Thomas Ned Parsekian, Esq.
Holmes J. HaWkins, III, Esq.
317 “sa2¢if§i'.l7ts's°“
JUL 39 2010
1AN HORBALY
CLERK